Per Curiam.

The law positively requires that the report of the referees shall be in writing, (Digest, 335.) We allowed diminution to be alledged last term, because the record seemed from the certificate not to be fully returned, and we thought it probable that a further return would show that such report had been made; but the last return, which is certified to be a full copy of all the record, does not cure this defect. We reverse the judgment, therefore, on the ground that it does not appear by the record that the referees made any report under their hands.
Judgment reversed.